Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “the first mode is a cooling mode in which the flow direction through the first heat exchanger is in the first direction and the first heat exchanger operates as a condenser that heats the first process fluid with the working fluid, the second mode is a heat pump mode in which the flow direction through the first heat exchanger is the second direction and the first heat exchanger operates as an evaporator that cools the second process fluid with the working fluid” (emphasis added) (lines 2-7) renders the claim indefinite since the recitation appears to constitute method steps in an apparatus claim (See In re Katz and MPEP 2173.05).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP-05157390-A), and further in view of Lin et al. (US 2015/0267966).
Regarding claim 1, JPH0590267U discloses a heat transfer circuit operable in at least a first mode and a second mode (Figure 1) (Paragraphs 12, 18, and 20 of the attached translation: A cooling/first mode and a heating/second mode), the heat transfer circuit comprising:
A compressor (21) to compress a working fluid (Paragraph 13 of the attached translation: A refrigerant), an expander (24) to expand the working fluid (Paragraph 13 of the attached translation),

Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the heat exchanger includes a heat exchanger coil (Paragraph 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger sections as disclosed by JPH0590267U in the form of heat exchanger coils as taught by Lin et al. to improve heat transfer efficiency of a heat transfer circuit by increasing a surface area of a heat exchanger configured to carry out heat exchange.
JPH0590267U further discloses the first process fluid flowing through each of the heat exchanger sections of the first heat exchanger (Figures 1-2) (Paragraphs 1, 2, and 12 of the attached translation: Inherent pursuant the disclosed heating and cooling modes),

A reversing valve (25) configured to change a flow direction of the working fluid through the first heat exchanger (Figure 1) (Paragraph 13 of the attached translation), and
A plurality of valves (Annotated Figure 1 and paragraph 22: At least including check valves 41, 42, 43) configured to direct the working fluid through the heat exchanger sections of the first heat exchanger based on the flow direction of the working fluid through the heat exchanger sections of the first heat exchanger (Figure 1) (Paragraphs 15-16 of the attached translation), where
When the flow direction is in a first direction (Figure 1 and paragraph 20: See solid lines), the working fluid flows from the compressor through the first heat exchanger to the expander by flowing through the heat exchanger sections of the first heat exchanger and the expander in series (Figure 1 and paragraph 20), and
When the flow direction is in a second direction (Figure 1 and paragraph 18: See dotted lines), the working fluid flows from the expander through the first heat exchanger to the compressor by flowing through the heat exchanger sections of the first heat exchanger in parallel (Figure 1 and paragraph 18).


    PNG
    media_image1.png
    449
    524
    media_image1.png
    Greyscale

Regarding claim 2, JPH0590267U discloses as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the first mode is a cooling mode (Paragraph 20 of the attached translation) in which the flow direction through the first heat exchanger is in the first direction (Figure 1 and paragraph 20 of the attached translation: See solid lines) and the first heat exchanger operates as a condenser that heats the first process fluid with the working fluid (Figure 1 and paragraph 20 of the attached translation, see also paragraphs 1-2: In the cooling mode 22 is an evaporator and 23 is a condenser), and where the second mode is a heat pump mode (Paragraph 18 of the attached translation) in which the flow direction through the first heat exchanger is in the second direction (Figure 1 and paragraph 18 of the attached 
Regarding claim 3, JPH0590267U discloses as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the plurality of valves includes a valve (Annotated Figure 1: See first valve) blocking the working fluid in the first mode and allowing working fluid to pass through in the second mode (Figure 1) (Paragraphs 18 and 20 of the attached translation: The solid line does not pass through the first valve in the first mode and the dotted line passes through the first valve in the second mode).
Regarding claim 4, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the valve (Annotated Figure 1: See first valve) blocks the working fluid in the first mode to prevent the working fluid from bypassing at least one of the plurality of heat exchange coils (Figure 1) (Paragraphs 18 and 20 of the attached translation: The solid line does not pass through the first valve in the first mode so that the working fluid passes through both sections of the first heat exchanger).
Regarding claim 5, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, further comprising: a reversible main flow path 
Regarding claim 6, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the reversible main flow path splits into the two or more branches between the reversing valve and the first heat exchanger (Annotated Figure 1), and where the two or more branches converge back together between the first heat exchanger and the expander (Annotated Figure 1).
Regarding claim 7, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the two or more branches include a first branch and a second branch (Annotated Figure 1), the plurality of heat exchanger sections including a first heat exchanger section (Annotated Figure 1: See section B) that fluidly connects the first branch and the second branch (Annotated Figure 1 and Paragraph 20 of the attached translation: The first and second branches are fluidically connected in series via section B in the first mode).
Regarding claim 8, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the plurality of valves including a first valve (Annotated Figure 1) and a second valve (Annotated Figure 1), and where the two 
Regarding claim 9, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the plurality of heat exchanger sections includes a first heat exchange coil (Annotated Figure 1: See section B), and the two or more branches include a first branch that includes the first heat exchange coil (Annotated Figure 1).
Regarding claim 10, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the plurality of valves includes two or more check valves (Paragraph 22 of the attached translation).
Regarding claim 11, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the plurality of heat exchanger sections of the first heat exchanger includes a first heat exchange coil (Annotated Figure 1: See section A), and where a flow direction of the working fluid through the first heat exchange coil changes from the first mode to the second mode (Figure 1) (Paragraphs 18 and 20 of the attached translation: A flow direction through section A reverses between the first and second modes).
Regarding claim 12, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the plurality of heat exchanger sections 
Regarding claims 13 and 17, JPH0590267U as modified by Lin et al. discloses a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above.  While it appears that JPH0590267U discloses the working fluid and the process fluid as flowing through the first heat exchanger in a cross-flow arrangement (Figures 1 and 2), JPH0590267U does not explicitly teach or disclose the process fluid flowing through the first heat exchanger in parallel or in counter-flow.
Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the process fluid flows through the heat exchanger in parallel (Paragraph 4: Lin et al. acknowledges the working fluid and the process fluid as flowing through the heat exchanger either in cross-flow or parallel flow, parallel flow including co-current and counter-current flow).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger sections of the first heat exchanger as disclosed by JPH0590267U to accommodate parallel flow or counter-flow as taught by Lin et al. to provide a more uniform temperature gradient across a heat exchanger by minimizing an occurrence of cold/hot corners.  Selection from among a limited, identified number of solutions (in this case, KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, JPH0590267U discloses a method of operating a heat transfer circuit, comprising:
Operating in a first mode by (e.g. cooling mode, see solid lines) compressing a working fluid in a compressor (21) (Figure 1) (Paragraphs 12 and 20 of the attached translation),
Directing the working fluid through a first heat exchanger (defined by 23), an expander (24), and a second heat exchanger (22) in a first direction (Figure 1 and paragraph 20: See solid lines), the working fluid and a first process fluid flowing through the first heat exchanger without physically mixing (Figure 1) (Paragraphs 1, 2, and 13 of the attached translation), the working fluid and a second process fluid flowing through the second heat exchanger without physically mixing (Figure 1) (Paragraphs 1, 2, and 13 of the attached translation), and the second process fluid configured to condition an enclosed space (Figure 1) (Paragraphs 12 and 20 of the attached translation: Conditioning air of an indoor space).  While JPH0590267U discloses the first heat exchanger as including a plurality of heat exchanger sections (Annotated Figure 1: A plurality of exchanger sections), JPH0590267U does not explicitly teach or disclose the heat exchanger sections in the form of heat exchanger coils.
Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the heat exchanger includes a heat exchanger coil (Paragraph 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to 
JPH0590267U further discloses the first process fluid flowing through each of the heat exchanger sections of the first heat exchanger (Figures 1-2) (Paragraphs 1, 2, and 12 of the attached translation: Inherent pursuant the disclosed heating and cooling modes), where directing the working fluid through the first heat exchanger in the first direction (Figure 1 and paragraph 20: See solid lines) includes directing the working fluid from the compressor through the first heat exchanger to the expander by flowing through the heat exchanger sections of the first heat exchanger and the expander in series (Figure 1 and paragraph 20), and
Operating in a second mode (e.g. heating mode, see dotted lines) by compressing the working fluid in the compressor (Figure 1) (Paragraphs 12 and 18 of the attached translation), and directing the working fluid through the first heat exchanger, the expander, and the second heat exchanger in a second direction (Figure 1 and paragraph 18: See dotted lines), the working fluid and the first process fluid flowing through the first heat exchanger without physically mixing (Figure 1) (Paragraphs 1, 2, and 13 of the attached translation), the working fluid and a second process fluid flowing through the second heat exchanger without physically mixing (Figure 1) (Paragraphs 1, 2, and 13 of the attached translation), and the second process fluid configured to condition an enclosed space (Paragraphs 12 and 18 of the attached translation: Conditioning air of an indoor space), where directing the working fluid 
Regarding claim 15, JPH0590267U as modified by Lin et al. discloses a method of operating a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where the first mode is a cooling mode that includes heating the first process fluid in the first heat exchanger with the working fluid and cooling a second process fluid in the second heat exchanger with the working fluid (Figure 1) (Paragraphs 12 and 20 of the attached translation: See Solid line), and where the second mode is a heat pump mode that includes cooling the first process fluid in the first heat exchanger with the working fluid and heating the second process fluid in the second heat exchanger with the working fluid (Figure 1) (Paragraphs 12 and 18 of the attached translation: See dotted line).
Regarding claim 16, JPH0590267U as modified by Lin et al. discloses a method of operating a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above, where
Operating in the first mode includes positioning a reversing valve (24) in a first position (Paragraphs 12 and 20 of the attached translation: See Solid line), the first position directing the working fluid after being compressed in the compressor in the first direction through the first direction through the first heat exchanger, expander, and a second heat exchanger (Figure 1), and where

Regarding claim 18, JPH0590267U as modified by Lin et al. discloses a method of operating a heat transfer circuit including a first heat exchanger comprising a plurality of heat exchanger coils (i.e. sections) as discussed above,
While it appears that JPH0590267U discloses the working fluid and the process fluid as flowing through the first heat exchanger in a cross-flow arrangement (Figures 1 and 2), JPH0590267U does not explicitly teach or disclose the process fluid flowing through the first heat exchanger in parallel.
Lin et al. teaches a heat transfer circuit, comprising: a heat exchanger accommodating flow of a working fluid and a process fluid (Paragraph 4), where the process fluid flows through the heat exchanger in parallel (Paragraph 4: Lin et al. acknowledges the working fluid and the process fluid as flowing through the heat exchanger either in cross-flow or parallel flow, parallel flow including co-current and counter-current flow).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger sections of the first heat exchanger as disclosed JPH0590267U to accommodate parallel flow as taught by Lin et al. to provide a more uniform temperature gradient across a heat exchanger by minimizing an occurrence of cold/hot corners.  Selection from among a limited, identified number of solutions (in this case, heat exchangers KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).

Response to Arguments
It is noted that the Applicant’s 10/14/2021 Request for Continued Examination does not contain any new arguments in addition to those presented in the 9/14/2021 Response After Final.
Regarding the arguments (as presented in the 9/14/2021 Response After Final) that Matsuda does not teach or disclose amended claim 1 in that the second process fluid of Matsuda is not configured to condition an enclosed space, applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763        

/BRIAN M KING/Primary Examiner, Art Unit 3763